Name: Commission Regulation (EC) No 956/96 of 30 May 1996 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: beverages and sugar;  cooperation policy;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31996R0956Commission Regulation (EC) No 956/96 of 30 May 1996 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 130 , 31/05/1996 P. 0003 - 0004COMMISSION REGULATION (EC) No 956/96 of 30 May 1996 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 56 (4) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 3 (4) and the second paragraph of Article 7 thereof,Whereas Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector and repealing Regulation (EEC) No 2137/93 (5) amends the way in which the export refunds in the wine sector are fixed by expressing them per hectolitre, regardless of their degree of alcohol;Whereas the amounts of the aids referred to in Article 3 (2) of Regulation (EEC) No 1601/92 correspond to the amounts of the refunds, taking account of the conditions resulting from the geographical situation of the archipelago; whereas the amounts of the aids should be adjusted as a result of the amendments regarding refund amounts made in the abovementioned Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Annex XII, Part B, to Commission Regulation (EC) No 2883/94 (6) is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 173, 27. 6. 1992, p. 13.(4) OJ No L 260, 31. 10. 1995, p. 10.(5) OJ No L 291, 6. 12. 1995, p. 10.(6) OJ No L 304, 29. 11. 1994, p. 18.ANNEX 'ANNEX XIIPART BAmounts of aids granted>TABLE>